DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Following prior arts are considered pertinent to applicant's disclosure.
US 20130101024 A1 (hereinafter Van)
US 20080117980 A1 (hereinafter Hung)
US 20050276505 A1 (threshold based on boundary strength {para 34}:	 using two threshold in filtering decision {para 45} )
ENJAMIN BROSS et al, "WD4:	 Working Draft 4 of High-Efficiency Video Coding", JCTVC-F803_d6, Joint 21 collaborative Team on Video Coding (JCTVC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, July 14-22, 011, Torino, Italy, 229 pages.:	 (hereinafter HEVCWD4, see analysis in earlier office action)
US 20130266061 A1(para 11-26:	 adaptive deblocking filtering at the common edge)



Response to Remarks/Arguments

Applicant’s arguments have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that the prior art does not teach the amended limitation “computing a deviation by using samples in one of a plurality of first filtering sub-blocks of a first filtering block and samples in one of a plurality of second filtering sub-block of a second filtering block adjacent to the first filtering block”

However as can be seen from the prior art analysis (presented below), Van teaches computing a deviation by using samples in one of a plurality of first filtering sub-blocks of a first filtering block and samples in one of a plurality of second filtering sub-block of a second filtering block adjacent to the first filtering block [(deviation d is calculated across the boundary of Fig.9 {para 174-175} ; also see “d” in para 177; the equations uses some but not all samples from the blocks “A” & “B”, therefore they are subblock)] . Because “d” is consistent with applicant’s specification’s deviation such as published para 39-40.
Furthermore HEVCWD4 also teaches these (see the prior art analysis)
Therefore, applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.

Re: Double patenting rejection
The arguments are similarly not persuasive.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-4, 6-10 & 12 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Van.

As to Claim 1.  Van teaches A method comprising:	 determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary [(para 142)] :	 in response to the shared boundary being the transform unit boundary or the prediction unit boundary: computing a boundary strength of the shared boundary of the first macroblock and the second macroblock [(para 128)]  
determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock [(“determine a first threshold value (i.e., t.sub.c) and a second threshold value (i.e., .beta.) based on a deblocking quantization parameter value and based on whether the first or the second boundary strength value is associated with the current edge” {para 172}, deblocking QP is based on luma quantization parameter of the first macroblock/CU and second CU {para 158}; the quantization is done on TU/transform unit {para 88})] :	 determining a second threshold based on the luma quantization parameter for the first macroblock, the luma quantization parameter for the second macroblock, and the computed boundary strength [(para 172)] :	 computing a deviation by using samples in one of a plurality of first filtering sub-blocks of a first filtering block and samples in one of a plurality of second filtering sub-block of a second filtering block adjacent to the first filtering block [(deviation d is calculated across the boundary of Fig.9 {para 174-175} ; also see “d” in para 177; please note deviation d is consistent with applicant’s specification deviation such as published para 39-40;)] 
	 determining whether to filter the shared boundary using the first threshold and the deviation [(para 174, 177)] :	 and in response to determining to filter the shared boundary, determining whether to apply a first deblocking filter to the shared boundary or a second deblocking filter to the shared boundary using the deviation, the first threshold, and the second threshold [(para 197, please note swj is same equation as 2*d1/deviation of para 177; also see para 178)] .

Van additionally teaches with respect to claim 2. The method of claim 1, wherein computing a boundary strength is based on at least one of the following:		coding mode of the first and second macroblocks [(para 124)]:		 existence of non-zero transform coefficients for the first and second macroblocks	 and existence of motion information for the first and second macroblocks.  [(para 127)]:

Van additionally teaches with respect to claim 3. The method of claim 1, further comprising modifying three pixels in the first macroblock and three pixels in the second macroblock when the first deblocking filter is applied [(Van para 186:	 strong filtering for p0-p2 & q0-q2)] .  

Van additionally teaches with respect to claim 4. The method of claim 1, further comprising modifying one or two pixels in the first macroblock and one or two pixels in the second macroblock when the second deblocking filter is applied [(weak filters in para 191 q0-q1 and p0-p1 for the first filter)] .  

Van additionally teaches with respect to claim 6. The method of claim 1, wherein the macroblock is an 8x8 macroblock [(para 47)] .

Claims 7-10 & 12: Please see the analysis of claims 1-4, 6 above and note Van teaches A non-transitory computer readable medium storing software instructions that when executed in a digital system cause the digital system to perform the method [(para 40)] 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by HEVCWD4.

Regarding Claim 1. HEVCWD4 teaches  A method comprising:	 determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary [(page 132; The deblocking filter process shall be applied to all prediction unit edges and transform unit edges that are middle of the picture with samples on both sides; also see section 8.6.1.1)] :	 in response to the shared boundary being the transform unit boundary or the prediction unit boundary: computing a boundary strength of the shared boundary of the first macroblock and the second macroblock [(page 137; section 8.6.1.4.1; bS)]  
determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock [(page 137-138; determine threshold value (.beta.) based on quantization parameter value of the associated blocks {i.e. first and second block})] :	 determining a second threshold based on the luma quantization parameter for the first macroblock, the luma quantization parameter for the second macroblock, and the computed boundary strength [(page 138; determine second threshold value (i.e., t.sub.c) on quantization parameter value of the associated blocks {i.e. first and second block} and bS)] ::	 computing a deviation by using samples in one of a plurality of first filtering sub-blocks of a first filtering block and samples in one of a plurality of second filtering sub-block of a second filtering block adjacent to the first filtering block [(equation 8-437 in page 138; please note only subblock 2 and 5 are used. deviation d is calculated across the boundary{as indicated by “q” and “p”; which are pixels on both sides of boundary}; also see “delta” in section 8.6.1.4.5)] 
	 determining whether to filter the shared boundary using the first threshold and the deviation [(section 8.6.1.4.4)] :	 and in response to determining to filter the shared boundary, determining whether to apply a first deblocking filter to the shared boundary or a second deblocking filter to the shared boundary using the deviation, the first threshold, and the second threshold [(section 8.6.1.4.5;strong and weak filtering decision)] .

HEVCWD4 additionally teaches with respect to claim 2. The method of claim 1, wherein computing a boundary strength is based on at least one of the following:		coding mode of the first and second macroblocks 		 existence of non-zero transform coefficients for the first and second macroblocks	 [(section 8.6.1.3 )]:
and existence of motion information for the first and second macroblocks.  

HEVCWD4 additionally teaches with respect to claim 3. The method of claim 1, further comprising modifying three pixels in the first macroblock and three pixels in the second macroblock when the first deblocking filter is applied [(page 142:	 strong filtering for p0-p2 & q0-q2; strong filter)] .  

HEVCWD4 additionally teaches with respect to claim 4. The method of claim 1, further comprising modifying one or two pixels in the first macroblock and one or two pixels in the second macroblock when the second deblocking filter is applied [(weak filters page 142-143)] .  





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:	
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 5 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van in view of Hung

With respect to claims 5, 11. Van does not explicitly show computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock.

However, in the same/related field of endeavor, Hung teaches d computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock [(Fig.3 302: two filtering is applied across two boundaries:	 para 54)] .  

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  

Claims 5-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEVCWD4 in view of Hung

With respect to claim 5. The method of claim 1, further comprising:	HEVCWD4 does not explicitly show computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock.

However, in the same/related field of endeavor, Hung teaches d computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock [(Fig.3 302:	 two filtering is applied across two boundaries:	 para 54)] .  

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  

HEVCWD4 in view of Hung teaches claim 6: The method of claim 1, wherein the macroblock is an 8x8 macroblock [(HEVCWD4 Table 7-11 and Hung para 7 )] 

Claims 7-12: Please see the analysis of claims 1-6 above and note Hung teaches A non-transitory computer readable medium storing software instructions that when executed in a digital system cause the digital system to perform the method [(para 41)] 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998):	 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993):	 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985):	 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982):	 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970):	 and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http:	//www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http:	//www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10848785 in view of Van. Although the claims at issue are not identical, they are not patentably distinct from each other. The independent patented claims teaches the independent instant claims, except the limitations determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary:	 in response to the shared boundary being the transform unit boundary or the prediction unit boundary performing filtering:	 determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock and both thresholds are involved in filtering decision


However, in the same/related field of endeavor, Van teaches these limitation (see the prior art analysis)

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10848785 in view of HEVCWD4. Although the claims at issue are not identical, they are not patentably distinct from each other. The independent patented claims teaches the independent instant claims, except the limitations determining whether a shared boundary of a first macroblock and a second macroblock is either a transform unit boundary or a prediction unit boundary:	 in response to the shared boundary being the transform unit boundary or the prediction unit boundary performing filtering:	 determining a first threshold based on a luma quantization parameter for the first macroblock and a luma quantization parameter for the second macroblock and both thresholds are involved in filtering decision


However, in the same/related field of endeavor, HEVCWD4 teaches these limitation (see the prior art analysis)

Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486